DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority


Drawings
The drawings filed on 07 October 2019 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norgaard et al. (US PGPub 2014/0212615 A1).
With regard to Claim 1, Norgaard discloses a printing template (Abstract; Fig. 1; 100) for use during an aqueous inkjet printing process in which ink is transferred onto a printable layer (¶0023), comprising: 
a printable layer (120; Fig. 1; Fig. 2, face layer 202; Fig. 3; 302) having a first side (Figs. 1-3), a second side opposite the first side (Figs. 1-3; ¶0030-0032), and a shaped perimeter (Figs. 1-3), the first side defining a printable surface (¶0030-0033); 
a carrier layer (release layer 206; Fig. 2; front face 302, Fig. 3) sized and configured to entirely encompass the shaped perimeter of the printable layer (Figs. 1-3; ¶0030-0032), 
(206/306) comprising a first side and a second side opposite the first side (Figs. 2-3), 
the first side including an adhesive coating (¶0024; 202b/204) causing the first side of the carrier layer securely associated with the second side of the printable layer during the printing process (¶0024), and is thereafter allowing removal of the carrier layer from the printable layer (¶0024) after completion of the printing process (¶0023-0024), 
wherein a predefined number of parts in a desired shape are die cut through the printable layer up until the carrier layer (¶0022, 0029-0030; 102, 104a, 104b, 106a, and 106b).

With regard to Claim 2, Norgaard further discloses wherein the printable layer (202/302) further comprising a core layer (210/308) having bottom side removably associated (¶0026; 0034) with the carrier layer (206/306), and wherein the core layer has a predetermined thickness (Although, a predetermined thickness of the core layer is not explicitly disclosed, this feature is seen as an inherent teaching of the device since a core layer must have a predetermined thickness to function as intended as a layer).

With regard to Claim 4, Norgaard further discloses wherein the predefined number of parts are categorized in at least two portions (¶0022, 0029-0030; 102, 104a, 104b, 106a, and 106b), and wherein each of the at least two portions is die cut in different shapes (¶0022, 0029-0030; 102, 104a, 104b, 106a, and 106b).

With regard to Claim 5, Norgaard further discloses wherein the predefined number of parts are categorized in at least two portions (¶0022, 0029-0030; 102, 104a, 104b, 106a, and 106b), and wherein each of the at least two portions is die cut in different sizes (¶0022, 0029-0030; 102, 104a, 104b, 106a, and 106b).

With regard to Claim 6, Norgaard further discloses wherein the predefined number of parts are categorized in at least two portions (¶0022, 0029-0030; 102, 104a, 104b, 106a, and 106b), and wherein each of the at least two portions is die cut in same shapes (Fig. 1; parallelograms).

With regard to Claim 9, Norgaard discloses a method of printing on a printing template (¶0003), comprising the steps of: 
providing a printing template (Abstract; Fig. 1; 100), wherein the printing template comprising: 
a printable layer (120; Fig. 1; Fig. 2, face layer 202; Fig. 3; 302) having a first side (Figs. 1-3), a second side opposite the first side (Figs. 1-3; ¶0030-0032), and a shaped perimeter (Figs. 1-3), the first side defining a printable surface (¶0030-0033);
a carrier layer (release layer 206; Fig. 2; front face 302, Fig. 3) sized and configured to entirely encompass the shaped perimeter of the printable layer (Figs. 1-3; ¶0030-0032), 
the carrier layer (206/306) comprising a first side and a second side opposite the first side (Figs. 2-3), 
the first side including an adhesive coating (¶0024; 202b/204) causing the first side of the carrier layer securely associated with the second side of the printable layer during the printing process (¶0024), and is thereafter allowing removal of the carrier layer from the printable layer (¶0024) after completion of the printing process (¶0023-0024);
inserting the printing template into an inkjet printer (¶0023); 
(¶0023; Fig. 1), wherein the at least two portions include a predefined number of parts which in a desired shape are die cut through the printable layer until the carrier layer (¶0022, 0029-0030; 102, 104a, 104b, 106a, and 106b); and 
removing the printable layer from the carrier layer so as to remove the at least two portions of the printable surface from the printable layer (¶0029-0030).

With regard to Claim10, this claim recites limitations that are similar and in the same scope of invention as claim 2 above; therefore claim 10 is rejected for the same rejection rationale/basis as described in claim 2.

With regard to Claim 12, Norgaard further discloses wherein each of the at least two portions is die cut in different shapes and sizes (¶0022, 0029-0030; 102, 104a, 104b, 106a, and 106b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Norgaard, in view of Potter et al. (US PGPub 2017/0243523 A1), hereinafter Potter.
With regard to Claim 3, Norgaard further discloses a release liner (206) attached to the bottom side of the printable layer (202, attached via adhesive 204) to prevent the carrier layer from bonding permanently or at least too securely to the bottom of the predefined number of parts (¶0025).
Norgaard does not explicitly disclose a silicon release liner.
The secondary reference of Potter discloses a silicon release liner (¶0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the silicon release liner of Potter, with the release liner of Norgaard, in order to allow the release liner to separate easily from the adhesive and provide a releasable interface with the underlying adhesive while providing protection from contamination of the adhesive layer, as taught by Potter (¶0087).

With regard to Claim11, this claim recites limitations that are similar and in the same scope of invention as claim 3 above; therefore claim 11 is rejected for the same rejection rationale/basis as described in claim 3.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Norgaard, in view of Mitchell et al. (US PGPub 2018/0319141 A1), hereinafter Mitchell.
With regard to Claim 7, Norgaard does not explicitly disclose wherein the printable layer comprises at least one of polyester, polyethylene, Mylar, vinyl, PVC, PET, BOTT, polypropylene, polycarbonate, and acrylic.
The secondary reference of Mitchell discloses a printable layer comprises at least one of polyester, polyethylene, Mylar, vinyl, PVC, PET, BOTT, polypropylene, polycarbonate, and acrylic (¶0056-0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the printable layer composition of Mitchell, with the printable layer of Norgaard, in order to provide suitability for printing, as taught by Mitchell (¶0040) and in order to increase flexibility (¶0065).

With regard to Claim14, this claim recites limitations that are similar and in the same scope of invention as claim 7 above; therefore claim 14 is rejected for the same rejection rationale/basis as described in claim 7.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Norgaard, in view of Bland et al. (US PGPub 2017/0259604 A1), hereinafter Bland.
With regard to Claim 8, Norgaard discloses ink-jet printing on the printable surface of the printable layer (¶0023), however does not explicitly discloses wherein the printable surface of the printable layer further comprises an inkjet ink-retaining microporous coating applied on top of the printable layer.
Bland discloses wherein the printable surface of the printable layer further comprises an inkjet ink-retaining microporous coating applied on top of the printable layer (¶0082, 0086, Claim 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coating of Bland, with the printable surface of Norgaard, in order to improve the ink anchorage and enhance surface smoothness based on application need, as taught by Bland (¶0082, 0086, Claim 17).

With regard to Claim 15, this claim recites limitations that are similar and in the same scope of invention as claim 8 above; therefore claim 15 is rejected for the same rejection rationale/basis as described in claim 8.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Norgaard, in view of Riley et al. (US PGPub 2004/0244251 A1), hereinafter Riley.
With regard to Claim 13, Norgaard further discloses wherein each of the at least two portions is die cut in same shapes (¶0022, 0029-0030; 102, 104a, 104b, 106a, and 106b; Fig. 1; parallelograms), but does not explicitly disclose same sizes.
The secondary reference of Riley discloses at least two portions die cut in same shapes and sizes (¶0067; Fig. 1; labels 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention incorporate the same shapes and sizes of die cut portions of Riley, with the portions of Norgaard, in order to have multiple of the same label as desired, as taught by Riley (Fig. 1; ¶0067).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853